OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled non-elected Claims 15-20. 
Authorization for this examiner’s amendment was given in a telephone interview with Wenting Deng on May 13, 2022.
Allowance Subject Matter
Claims 1-14 are allowed.  Following is the Examiner’s reason for allowance:
The closest prior art, U.S. Patent No. 6,576,518 to Yamada et al, does not anticipate or suggest such limitations as: “the patterned mask comprises an opening through which a surface portion of the top surface of the substrate body is exposed; and the patterned mask fully covers the ion implantation region; and a nanowire formed directly over the exposed surface portion of the substrate body through the opening of the patterned mask, wherein: the nanowire is not in contact with the ion implantation region; and the nanowire is confined within the ion implantation region, such that the ion implantation region is configured to provide a conductivity barrier of the nanowire in the substrate” (as applied to Claim 1); and “a first nanowire formed directly over the exposed first surface portion of the substrate body through the first opening of the patterned mask; and a second nanowire formed directly over the exposed second surface portion of the substrate body through the second opening of the patterned mask, wherein: the first nanowire and the second nanowire are not in contact with the at least one ion implantation region; and a portion of the at least one ion implantation region is between the first nanowire and the second nanowire, so as to break a conducting path within the substrate between the first nanowire and the second nanowire” (as applied to Claim 6), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

None of the cited arts in IDS dated 05/19/2021, 06/17/2021, 07/19/2021, 08/10/2021, 12/07/2021, 01/14/2022 & 03/25/2022 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
May 18, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815